Citation Nr: 1219799	
Decision Date: 06/06/12    Archive Date: 06/20/12

DOCKET NO.  09-07 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability.  

2.  Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1969 to October 1973, from November 1973 to November 1975, and from March 1978 to September 1990.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran requested a hearing before the Board in March 2009; however, in April 2009, he withdrew his request for a hearing.  See 38 C.F.R. § 20.704(e) (2011).  Finally, the Veteran was scheduled for another hearing before a decision review officer in April 2010; however, he cancelled his scheduled hearing in an April 2010 written statement.  

The issue of entitlement to service connection for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a December 2007 decision, the Board denied a claim of entitlement to service connection for a low back disability.   That decision is now final.

2.  The evidence associated with the claims file subsequent to the December 2007 Board decision relates to an unestablished fact necessary to substantiate the claim or raises a reasonable possibility of substantiating the claim.   

CONCLUSION OF LAW

The criteria for reopening the claim for service connection for a low back disability have been met.  38 U.S.C.A. §§ 5103, 5103A, 5107(b), 5108, 7104 (West 2002); 38 C.F.R. §§ 3.156, 3.159 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The Board is granting in full the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  

New and Material Evidence to Reopen Claim

The Veteran is claiming service connection for a low back disability.  Service connection for a low back disability was first denied by the RO in a July 2004 rating In a December 2007 decision, the Board upheld the July 2004 rating decision.  This decision was not appealed and is final.  38 U.S.C.A. § 7104(b) (West 2002), 38 C.F.R. § 20.1100 (2011).

The Veteran's subsequent request to reopen his claim was denied by the RO in a September 2008 rating decision.  

A claim may be reopened and reviewed if "new and material" evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156.  "New" evidence is evidence not previously submitted to agency decision-makers, and "material" evidence is evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  
In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened, and VA may then evaluate the merits of the claim on the basis of all evidence of record.

The requirement that new and material evidence raise a reasonable possibility of substantiating the claim is a very low threshold and should be read as enabling reopening, rather than precluding it.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

The Veteran's private doctor submitted a letter dated in May 2008, indicating that the Veteran had "always complained" of symptoms consistent with lumbar radiculopathy that developed during service.  He confirmed the Veteran's current diagnosis of lumbar radiculopathy based on an EMG study performed by a neurologist.  He noted review of a September 1986 service treatment record which notes the Veteran's back pain was a long term injury.  He explained that the Veteran's initial physical and history should be assessed for any complaints of prior low back pain and, if there was no prior history of low back problems, the current disability was clearly a problem that developed during service.  This letter strongly suggests a relationship between a current diagnosis and a possible previous injury, which was not of record at the time of the December 2007 Board decision and addresses an unestablished fact.  The evidence received since the December 2007 Board decision is new and material and reopening the claim is warranted.  





ORDER

New and material evidence having been received, the claim for service connection for a low back disability is reopened; the appeal is granted to this extent only.


REMAND

The Veteran contends that he has experienced low back pain since September 1986, when he initially sought treatment during service.  

September 1986 service treatment records show the Veteran was treated for low back pain; he complained of low back pain since late July, with pain radiating down the right leg.  He claimed he had sudden pain upon standing for four to five hours while fishing.  The diagnosis was lumbosacral strain, rule out disc herniation.  The Veteran was placed on light duty.  An x-ray dated in September 1986 indicates a normal lumbosacral spine.  

In late September 1986, the Veteran presented a long history of low back pain. The examiner noted lumbosacral pain radiated into the left lower extremity.  The Veteran denied any injury.  The diagnosis was mechanical low back pain.

Post-service records include a June 1994 VA outpatient treatment record which contains a diagnosis of lumbar strain after lifting a tire.  Private treatment records from 2001 to 2002 demonstrate treatment for low back pain.  VA outpatient treatment records dated in 2002 to 2005 reflect treatment for radiating low back pain.  A VA consult of June 2004 notes the Veteran reported sustaining low back pain in 1985 or 1986 during service while working at a shipyard.  Subsequent private and VA outpatient records demonstrate diagnoses of degenerative joint disease and lumbar radiculopathy due to L4-5 degenerative disc disease.  

The Veteran's private doctor submitted a letter indicating that the Veteran had "always complained" of symptoms consistent with lumbar radiculopathy that developed during service.  He confirmed the Veteran's diagnosis of lumbar radiculopathy based on a private EMG study performed by a neurologist.  He stated that he reviewed a September 1986 service treatment record which notes the Veteran's back pain was a long term injury.  He explained that the Veteran's initial physical and history should be assessed for any complaints of prior low back pain and, if there was no prior history of low back problems, the current disability was clearly a problem that developed during service.  See May 2008 letter from Dr. M.H. 

The aforementioned opinion is inadequate as the physician did not review the Veteran's complete medical history.   He specifically stated that the Veteran's initial physical and history should be assessed for any complaints of prior low back pain in order to determine if the disability was related to service.  

The Veteran was afforded a VA examination in March 2005.  The Veteran reported an onset of low back pain in 1986 as a result of a lifting injury.  The diagnosis was herniated nucleus pulposus. The examiner opined that the Veteran's low back disability was less likely than not related to military service.  While the examiner noted the Veteran was seen on one occasion for his back pain in service, he concluded that the lack of treatment from 1986 until 1994 indicated the Veteran's back injury in military service did not result in the herniated disc found presently.

The March 2005 VA examination is, likewise, inadequate, as the examiner failed to consider the Veteran's reported history of continuous low back pain since the in-service treatment.  Although the Veteran's service treatment records subsequent to the September 1986 treatment, as well as his post-service records until 1994 are silent for low back complaints and treatment, the Board cannot reject lay evidence simply because it is not accompanied by contemporaneous medical evidence.  Jandreau v. Nicholson, 492 F.3d 1371 (Fed. Cir. 2007).  A new medical examination and opinion are necessary.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).




Accordingly, the case is REMANDED for the following:

1.  Schedule the Veteran for a VA orthopedic examination in order to determine the current nature and likely etiology of any lumbar spine disability.  The claims folder must be made available to the examiner for review.  Any indicated evaluations, studies, and tests deemed to be necessary by the examiner must be accomplished.  

The examiner is to answer the following questions:

(a) Does the Veteran currently have a lumbar spine disability? 

(b) If the answer is yes, is it at least as likely as not that any currently diagnosed disability had its onset in service?  

The examiner must consider the Veteran's reported history of continuous low back pain since the September 1986 in-service treatment.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

2.  Thereafter, readjudicate the Veteran's claim, with application of all appropriate laws and regulations, including consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative must be furnished a supplemental statement of the case and afforded a reasonable period of time within which to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).





______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


